DETAILED ACTION
In response to the Amendments filed on April 2, 2021, claims 3, 5, 6, 8-15, 17, 18, and 23-28 are amended; and claims 29-36 are newly added. Currently, claims 3-6, 8-15, 17, 18, and 23-36 are now pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 2, 2021 has been entered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “214” (Fig. 7B).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “an elongated member” in claims 6 and 15 and “an elongated structure” in claim 27. As best understood from the instant disclosure and as applicant has noted on pg. 9 of the Remarks, the elongated member of claims 6, 8, 15, and the elongated structure of claim 27-36 are interpreted as referring to pull wire 108 described in [0037]-[0038] and [0053]-[0054] or wire 204 described in [0060]-[0062]. Thus, it is suggested that appropriate amendments for provide proper antecedent basis for the claimed limitations may be added to the recitations of “a pull wire 108 or similar means” in instant [0037] and “a wire 204 (which can be a wire, suture, thread, strand or similar structure)” in instant [0060] since these are the first recitations for pull wire 108 and wire 204. Moreover, it is also suggested that applicant consider using one term to refer to same limitation using the same terms. Therefore, it is suggested that applicant may consider using “elongated member” or “elongated structure” to describe the elongated .

Claim Objections
Claim 26 is objected to because of the following informalities: the recitation of “the flexible support material is between the center of the blood vessel and the elastic material” is suggested to be recited as --the flexible support material is configured to be between the center of the blood vessel and the elastic material-- so as to avoid potential confusion of whether the center of the blood vessel is positively claimed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 36 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which 
First, it is noted that the limitation of “a lock” is interpreted as referring to the locking feature 206 described in instant [0060] since this is the only structure disclosed to securing the wire. Therefore, as best understood, the claimed lock is interpreted as referring to the locking feature 206 and suggest that the claim be amended to recite --locking feature-- so as to avoid confusion of antecedent basis. If applicant intends to require a different lock, applicant is advised to also provide support for such recitation so as to avoid issue of new matter.
Second, it is noted that Fig. 12A illustrates locking feature 206 (see image below of portion of instant Fig. 12A showing 206) with descriptions in the instant [0060] discloses that “the locking feature 206 secures the wire 204 when desired. As discussed below, once the deflectable section is positioned as desired, the wire 204 can be locked into place using the locking feature 206 to secure the helical shape of the deflectable section” and instant [0061] further discloses “FIG. 12D illustrates the helical shape of the deformable section 104 when the wire (not shown) secures the helical coil of the device.” 

    PNG
    media_image1.png
    260
    322
    media_image1.png
    Greyscale


Specifically, claim 36 state that the elongated structure is securable by a lock without providing any supporting interconnecting mechanical elements to get the result. The disclosure lacks description for how the elongated structure is securable by the lock (see above for details). Therefore, it is not clear how to make the invention because one of ordinary skill in the art would know how to make the claimed invention of claim 36. The breadth of the claim is large simply because a result is claimed instead of any particular structural configuration. Due to the infinite number of mechanical interactions which could result in the lock securing of the elongated structure.  Due to this broad scope, one of ordinary skill in the art would not be make the invention in its entire scope without undue experimentation because no explanation or guidance has been disclosed as to how to determine what design to use. 
Applicant may argue that one in the art would know how to make and use the invention; however, this would not be persuasive because the disclosure fails to disclose “a lock.” Even as best understood, the instant disclosure does not provide sufficient description for what is the locking feature 206 or how the locking feature 206 secures the elongated 
Even if one of ordinary skill in the art can be make a catheter with a lock, one could not make the invention with the provided disclosure due to the lack of any explanation on determining what structure is the lock or how the lock is made. Thus, one could not make or use the invention without undue experimentation. Accordingly, the amount of direction provided is insufficient to constitute an enabling disclosure. Due to the failure of applicant to adequately describe the feature of the lock, one would have to experiment unduly to reach the claimed result the elongated structure being securable by a lock and thus the invention is not enabled

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 3, 9-13, and 23-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taimisto (US Pub. No. 2004/0167509 A1).
Claim 3. Taimisto discloses a catheter comprising: 
a deflectable section ([0052]; i.e., helical portion of catheter 10 with distal region 36 and proximal region 38), 


    PNG
    media_image2.png
    264
    424
    media_image2.png
    Greyscale

Examiner’s Fig. 1
Adapted from Fig. 1 of Taimisto
Claim 9. Taimisto discloses the catheter of claim 3, where the passage has a passage cross-sectional size (i.e., size of a cross section of the identified passage taken perpendicular to 
Claim 10. Taimisto discloses the catheter of claim 3, where the elastic material and the flexible support material are on opposite sides of the inflation lumen (Fig. 4; i.e., it is clear from the cross-section illustrated here, material forming regions 40 and 42 are positioned opposite each other), and where the passage is bounded by the flexible support material (Examiner’s Fig. 1).
Claim 11. Taimisto discloses the catheter of claim 3, where in transition from the non-deflected configuration to the deflected configuration, the flexible support material constrains the elastic material such that the elastic material, the inflation lumen, and the flexible support material automatically form a helical shape when the inflation lumen is inflated ([0068]; i.e., regions 40 and 42 constrain each other to form the volume of inflatable element 18 such that as infusion lumen 56 infuse fluid to inflate inflatable element 18, regions 40, 42 and lumen of inflatable element 18 forms a helical shape as illustrated in Fig. 2).
Claim 23. Taimisto discloses the catheter of claim 3, where when the deflectable section is in the deflected configuration in a blood vessel, blood is flowable through a longitudinal center of the passage and through a longitudinal center of the blood vessel (Examiner’s Fig. 1; i.e., since the passage is open, when the deflectable section is positioned in a blood vessel, the deflectable section is capable of allowing blood to flow through the longitudinal center of the 
Claim 24. Taimisto discloses the catheter of claim 3, where the deflectable section is deflectable from the non-deflected configuration to the deflected configuration via inflation of the inflation lumen (i.e., since inflatable element 18 transition from a deflated straightened form to an inflated helical form), and where when the deflectable section is in the deflected configuration, the flexible support material is between a center of the passage and the elastic material (Examiner’s Fig. 1; i.e., since regions 40 and 42 are helically wound about the identified passage, region 40 is positioned between the center of passage and region 42).
Claim 12. Taimisto discloses a catheter comprising:
a deflectable section ([0052]; i.e., helical portion of catheter 10 with distal region 36 and proximal region 38), 
where the deflectable section comprises an elastic material (42), a flexible support material (40), and an inflation lumen (i.e., lumen of inflatable element 18 is an inflatable lumen since it inflates with the infusion of fluid delivered via infusion lumen 56) formed by a surface of the elastic material (i.e., inner surface of region 42) and a surface of the flexible support material (i.e., inner surface of region 40) (Figs. 2, 4, [0068]), where the deflectable section is deflectable from a first configuration (Fig. 2) to a second configuration (Fig. 1), where when the deflectable section is in the second configuration, the deflectable section defines a passage (“passage”; i.e., passage along axis X-X through the helical portion identified in Examiner’s Fig. 1), where when the deflectable section is in the second configuration in a blood vessel, a center of the 
Claim 13. Taimisto discloses the catheter of claim 12, where when the deflectable section is in the second configuration, the elastic material, the inflation lumen, and the flexible support material extend helically around the passage (see Examiner’s Fig. 1), and where the elastic material and the flexible support material are on opposite sides of the inflation lumen (Fig. 4; i.e., it is clear from the cross-section illustrated here, material forming regions 40 and 42 are positioned opposite each other).
Claim 25. Taimisto discloses the catheter of claim 12, where when the deflectable section is in the second configuration, the elastic material, the inflation lumen, and the flexible support material extend helically around the passage defined by an outer surface of the deflectable section (see Examiner’s Fig. 1; i.e., since the identified passage is defined by the outer surface of element 18), where when a pressure within the inflation lumen increases, the elastic material expands away from the flexible support material (i.e., when pressure increase in inflatable element 18, regions 40 and 42 expand away from each other), and where when the pressure within the inflation lumen increases, a length of the elastic material increase and a length of the flexible support material is constrained (i.e., lengths of regions 40 and 42 are constrained due to increase in pressure from fluid infused via infusion lumen 56).
Claim 26. Taimisto discloses the catheter of claim 12, where when the deflectable section is in the second configuration in the blood vessel, the flexible support material is between the center of the blood vessel and the elastic material (Examiner’s Fig. 1; i.e., since regions 40 and 42 are helically wound about the identified passage, when inflatable element 18 is positioned in the center of the blood vessel, region 40 is positioned between the center of blood vessel and region 42).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 6, 8, 14, 15, 18, 27-32 and 36 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Taimisto (US Pub. No. 2004/0167509 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Taimisto (US Pub. No. 2004/0167509 A1) in view of Koblish (US Pub. No. 2001/0020174 A1).
Claims 5 and 14. Taimisto discloses the catheters of respective claims 3 and 12, wherein since Taimisto incorporate by reference Koblish (US Pub. No. 2001/0020174 A1) in [0053], Taimisto through incorporated-by-reference Koblish discloses a guidewire lumen, where when the deflectable section is in the non-deflected or first configuration, the guidewire lumen has a non-helical shape (i.e., lumen for stylet 24 has a non-helical shape see Figs. 3 and 23 of Koblish) or a generally linear configuration (i.e., lumen for stylet 24 has a non-helical shape see Figs. 3 and 23 of Koblish). Alternatively, since Taimisto incorporates Koblish for variety of ways for increasing the flexibility of the distal region of the helical support ([0050]), it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Taimisto with the embodiment Fig. 23 of Koblish including the feature of a lumen for stylet 24 with a core wire center ([0093], [0103]), since Taimisto discloses that such embodiment create the desired variations in flexibility ([0053]). Thus, Taimisto in view of Koblish discloses that the lumen for stylet 24 is interpreted as the guidewire lumen has a non-helical shape and a generally linear configuration (Figs. 3 and 23 of Koblish).
Further regarding claim 14, Taimisto further discloses that when the deflectable section is in the second configuration, the inflation lumen has a helical shape (Fig. 1).
Claims 6 and 15. Taimisto discloses the catheters of respective claims 3 and 12, wherein since Taimisto incorporate by reference Koblish (US Pub. No. 2001/0020174 A1) in [0053], 
Claim 8. Taimisto discloses the catheter of claim 6, Taimisto through incorporated-by-reference Koblish discloses that when the deflectable section is in the non-deflected configuration, a portion of the elongated member (i.e., a portion of stylet 24 that extends between apertures 26 and 28 when catheter is straightened) is outside of the catheter and between a proximal end of the deflectable section (i.e., end closer to sheath 32) and a distal end of the deflectable section (i.e., end closer to tip 22) ([0103], Fig. 1 of Koblish), where when the deflectable section is secured in the deflected configuration, the portion of the elongated member is inside the catheter and the proximal end of the deflected section (i.e., the portion of stylet 24 that goes inside apertures 26 and 28 when catheter is in the helical form) ([0103], Fig. 1 of Koblish).
Claim 18. Taimisto discloses the catheter of claim 12, wherein since Taimisto incorporate by reference Koblish (US Pub. No. 2001/0020174 A1) in [0053], Taimisto through incorporated-by-reference Koblish discloses a pull wire (24), where the deflectable section is deflectable with the pull wire ([0103] of Koblish). Alternatively, since Taimisto incorporates Koblish for variety of ways for increasing the flexibility of the distal region of the helical support ([0050]), it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Taimisto with the embodiment Fig. 23 of Koblish including the feature of a stylet 24 with a core wire center ([0093], [0103]), since Taimisto discloses that such embodiment create the desired variations in flexibility ([0053]). Thus, Taimisto in view of Koblish discloses a pull wire (stylet 24), wherein that the deflectable section is deflectable with a pull wire since stylet 24 is manipulatable by the user ([0103] of Koblish).
Claim 27. Taimisto discloses a catheter comprising:
a deflectable section ([0052]; i.e., helical portion of catheter 10 with distal region 36 and proximal region 38) comprising an elastic material (42), a flexible support material (40), and an inflation lumen (56), where the deflectable section is deflectable from a first configuration (Fig. 2) to a second configuration (Fig. 1), where when the deflectable section is in the second configuration, the elastic material, the flexible support material, and the inflation lumen extend helically around a passage (“passage”, see Examiner’s Fig. 1), and where when the deflectable section is in the second configuration, the flexible support material is between a center of the passage (axis X-X) and the elastic material (Fig. 1).

Claim 28. Taimisto or Taimisto in view of Koblish discloses the catheter of claim 27, through Koblish discloses that when the deflectable section is in the second configuration, an outer surface of the deflectable section (i.e., since the identified passage is defined by the outer surface of element 18), and where the elongated structure comprises a wire, a suture, a string, or a thread ([0071] of Koblish; i.e., since stylet 24 is preferably form of an inert wire).
Claim 29. Taimisto or Taimisto in view of Koblish discloses the catheter of claim 27, through Koblish discloses that more of a distal end of the elongated structure is inside the catheter when the deflectable section is in the second configuration than when the deflectable section is in the first configuration ([0071], Figs. 1, 3 of Koblish).
Claim 30. Taimisto or Taimisto in view of Koblish discloses the catheter of claim 27, through Koblish discloses that more of a distal end of the elongated structure is inside the catheter when the deflectable section is in a secured configuration than when the deflectable section is in an unsecured configuration ([0071] and [0103]; i.e., since stylet can be secured when manipulated by physician to cause catheter to form the helical configuration).
Claim 31. Taimisto or Taimisto in view of Koblish discloses the catheter of claim 27, through Koblish discloses that that the elongated structure is attached to the catheter distal the deflectable section (i.e., attached to anchor member 34 of catheter) (Figs. 23 and 1; [0103]).
Claim 32. Taimisto or Taimisto in view of Koblish discloses the catheter of claim 27, through Koblish discloses that that the elongated structure is moveable via an actuator ([0103]; i.e., manipulation device secured to the stylet).
Claim 36. Taimisto or Taimisto in view of Koblish discloses the catheter of claim 27, through Koblish discloses that that the elongated structure is securable via a lock ([0074]-[0076]; i.e., knob 42 secures stylet 24 to handle of the catheter).

Claims 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Taimisto (US Pub. No. 2004/0167509 A1) or Taimisto (US Pub. No. 2004/0167509 A1) in view of Koblish (US Pub. No. 2001/0020174 A1), as presented above, in view of Rydell (US Pat. No. 4,758,223).
Claims 33-35. Taimisto or Taimisto in view of Koblish discloses the catheter of claim 32, through Koblish discloses that that the elongated structure is moveable via an actuator ([0103]; i.e., handle with manipulation device secured to the stylet) and Taimisto further discloses that handle 20 comprises a port (64, 66) for fluid ([0068]) but does not explicitly disclose the specifics of the manipulation device. Thus, Taimisto and Koblish both do not disclose the specifics of an actuator that is a piston (as per claim 33) or is actuatable via a fluid (as per claim 34) and that the actuator and the inflation lumen are simultaneously pressurizable via the fluid (as per claim 35). However, Rydell discloses a catheter with balloon (18) coupled to an actuator (Fig. 1) comprising a piston (44, 46), being actuatable via a fluid (i.e., fluid in syringes 36, 38) wherein the actuator and the balloon are simultaneously pressurizable via the fluid (col. 3, lines 
It is noted that the catheter of Taimisto in view of Rydell and the catheter of Taimisto in view of Koblish and Rydell both discloses that the elongated structure is moveable via an actuator (i.e., handle 20 comprising the manipulation device [0103] of Koblish and syringe of Fig. 1 of Rydell) is a piston (44, 46 of Rydell) and is actuatable via a fluid (i.e., fluid in the syringe of Rydell), wherein the actuator and the inflation lumen are simultaneously pressurizable via the fluid (i.e., when fluid is pressurized by plungers 44, 46 to be injected to inflate, both expandable element 18 and handle 20 with manipulation device and syringe are pressurized by the pressurized fluid).

Claim 33 is also rejected under 35 U.S.C. 103 as being unpatentable over Taimisto (US Pub. No. 2004/0167509 A1) or Taimisto (US Pub. No. 2004/0167509 A1) in view of Koblish (US Pub. No. 2001/0020174 A1), as presented above, in view of Ditter (US Pub. No. 2013/0006238 A1).
Claim 33. Taimisto or Taimisto in view of Koblish discloses the catheter of claim 32, through Koblish discloses that that the elongated structure is moveable via an actuator ([0103]; i.e., manipulation device secured to the stylet) but does not explicitly disclose the specifics of the manipulation device. Therefore, Taimisto and Koblish both do not disclose that the actuator being a piston. However, Ditter also discloses a catheter comprising a deflectable section (22) and an elongated structure moveable (44) via an actuator comprising a piston (82) (Fig. 16; [0097]). Therefore, since Taimisto, Koblish, and Ditter are all drawn to catheters with a deflectable section and an elongated structure moveable via an actuator, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the catheters of Taimisto and Taimisto in view of Koblish with the feature of the manipulation device secured to the stylet comprising a piston as disclosed by Ditter to allow for manipulation of the configuration of the deflectable section ([0097] of Ditter).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 3-6, 8-15, 17, 18, 23-32, and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,286,184 B2 in view of Taimisto (US Pub. No. 2004/01067509 A1).
Although both the instant claims and the patented claims require a catheter with a deflectable section with an elastic material, a flexible support material, and an inflation lumen as required by the instant claims, the patented claims do not explicitly require all of the required specifics by the instant claims. However, as explained in the rejections above Taimisto discloses the claimed features of a passage and the specific configuration of the inflation lumen. Since both the patented claims and Taimisto are drawn to catheters with a deflectable section, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the respective patented claims with features of a passage and configuration of the inflation lumen as required by the amended claims since such passage being formed when the deflectable section is in the deflected state is a known form for how the elastic material, flexible support material, and the inflation lumen can extend helically in the deflected state and Taimisto also discloses that such configuration of the deflectable section being known in the art.
It is clear that all of the features of the instant claims are found in the patented claims in view of Taimisto. The differences between the instant claims and the patented claims lies in the fact that the patented claims include more elements and are thus more specific. Thus, the invention of the patented claims is in effect a “species” of the “generic” invention of the instant claims. It has been held that the generic invention is anticipated by the species. See In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993). Since the instant claims are anticipated by the patented claims, they are not patentably distinct from the patented claims.

Claims 33-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,286,184 B2 in view of Taimisto (US Pub. No. 2004/01067509 A1) further in view of Rydell (US Pat No. 4,758,223).
Although both the instant claims and the patented claims require a catheter with a deflectable section with an elastic material, a flexible support material, and an inflation lumen as required by the instant claims, the patented claims in view of Taimisto also does not explicitly require the specifics of the actuator as required by the instant claims. However, as explained in the rejections above Taimisto in view of Rydell discloses the claimed specifics regarding the actuator. Since both the patented claims in view of Taimisto and Rydell are drawn to catheters with a deflectable section, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the respective patented claims with features of the actuator as required by the newly added claims to allow for control by the physician during treatment.
It is clear that all of the features of the instant claims are found in the patented claims in view of Taimisto and Rydell. The differences between the instant claims and the patented claims lies in the fact that the patented claims include more elements and are thus more specific. Thus, the invention of the patented claims is in effect a “species” of the “generic” invention of the instant claims. It has been held that the generic invention is anticipated by the In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993). Since the instant claims are anticipated by the patented claims, they are not patentably distinct from the patented claims.

Claims 3-6, 8-15, 17, 18, 23-32, and 36 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,751,515 B2 in view of Taimisto (US Pub. No. 2004/01067509 A1).
Although both the instant claims and the patented claims require a catheter with a deflectable section with an elastic material, a flexible support material, and an inflation lumen as required by the instant claims, the patented claims do not explicitly require all of the required specifics by the instant claims. However, as explained in the rejections above Taimisto discloses the claimed features of a passage (and also specifically required by patented claim 16) and the specific configuration of the inflation lumen. Since both the patented claims and Taimisto are drawn to catheters with a deflectable section, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the respective patented claims with features of a passage and configuration of the inflation lumen as required by the amended claims since such passage being formed when the deflectable section is in the deflected state is a known form for how the elastic material, flexible support material, and the inflation lumen can extend helically in the deflected state and Taimisto also discloses that such configuration of the deflectable section being known in the art.
It is clear that all of the features of the instant claims are found in the patented claims in view of Taimisto. The differences between the instant claims and the patented claims lies in the fact that the patented claims include more elements and are thus more specific. Thus, the In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993). Since the instant claims are anticipated by the patented claims, they are not patentably distinct from the patented claims.

Claims 33-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,751,515 B2 in view of Taimisto (US Pub. No. 2004/01067509 A1) further in view of Rydell (US Pat No. 4,758,223).
Although both the instant claims and the patented claims require a catheter with a deflectable section with an elastic material, a flexible support material, and an inflation lumen as required by the instant claims, the patented claims in view of Taimisto also does not explicitly require the specifics of the actuator as required by the instant claims. However, as explained in the rejections above Taimisto in view of Rydell discloses the claimed specifics regarding the actuator. Since both the patented claims in view of Taimisto and Rydell are drawn to catheters with a deflectable section, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the respective patented claims with features of the actuator as required by the newly added claims to allow for control by the physician during treatment.
It is clear that all of the features of the instant claims are found in the patented claims in view of Taimisto and Rydell. The differences between the instant claims and the patented claims lies in the fact that the patented claims include more elements and are thus more specific. Thus, the invention of the patented claims is in effect a “species” of the “generic” In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993). Since the instant claims are anticipated by the patented claims, they are not patentably distinct from the patented claims.

Allowable Subject Matter
Claims 4 and 17 would be allowable if a terminal disclaimer is filed or the claims are rewritten to overcome the double patenting rejections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record does not disclose the specifics of claims 4 and 17. Taimisto does not disclose the elastic material and the flexible support material extend helically around the inflation lumen when the deflectable section is in the non-deflected configuration.

Applicant is advised that the previously allowable subject matter in the other previously allowable claims, particularly claim 12, was deleted in the Amendments filed on April 2, 2021. Therefore, these claims are rejected above.

Response to Arguments
With respect to the previous 35 U.S.C. 112 rejections, the amendments to the claims are considered sufficient to clarifying the previously noted issues. Therefore, the previous 35 U.S.C. 

With respect to the previously allowable subject matter, examiner notes that the previously allowable subject matter in claims 8 and 12 has been deleted in the present amendment. Therefore, claims 8 and 12 (and the claim dependent on claim 12) are rejected above. Applicant may amend claims 8 and 12 to incorporate the allowable subject matter presented in the Amendments filed on December 4, 2020 to place these claims in condition for allowance as explained in the Final Rejection dated January 6, 2021.

Applicant’s arguments on pgs. 10-11 with respect to amended claims 3 and 27 have been considered but are not persuasive. 
Claim 3: while examiner agrees with applicant that Taimisto as previously interpreted does not disclose that the inflation lumen being bounded by both the elastic material and the flexible material such that the inflation lumen is defined by the elastic material and the flexible support material because Taimisto does not disclose infusion lumen 56 having such feature. However, upon further consideration, it is still the examiner’s position that Taimisto discloses the newly added limitation because the lumen of expandable element 18 of Taimisto is interpreted as being an inflation lumen in the rejection above because it is a lumen and is inflatable upon infusion of fluid via infusion lumen 56 ([0068]), see rejections above for additional details. 
Claim 27: it is still the examiner’s position that Taimisto through incorporated reference Koblish, or alternatively Taimisto in view of Koblish, discloses an elongated structure as required by the 

With respect to the previous double patenting rejections, applicant’s arguments on pg. 11 that they are moot because of the newly added limitations is not persuasive. See above double patenting rejection for details.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/JENNA ZHANG/Primary Examiner, Art Unit 3783